 

Case 1:18-cv-00769-GBD Document 82 Filed 04/30/20~Page"t-st J

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee ee ee ee ee ee ee Ee x
MARK MAZER, : "
Petiti
etitioner, ORDER
-against-
18 Civ. 769 (GBD)
UNITED STATES OF AMERICA,
Respondent.
~ ene we we ere we ee ew ee ee ee ee we ew he xX

GEORGE B. DANIELS, United States District Judge:

The Petitioner’s request that he be permitted to respond further to the Respondent’s

surreply is DENIED.

Dated: New York, New York
April 30, 2020
SO ORDERED.

SHORGEB. DANIELS
United States District Judge

 
